Citation Nr: 1732415	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-40 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU), to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that VA asked the Veteran, through a letter mailed in January 2017, whether the Veteran wanted to request a new hearing on his claim.  In his February 2017 letter to VA, the Veteran did not request a new hearing.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran does not meet the schedular criteria for an award of a TDIU.  Under 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such a case to VA's Director of Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

The Board is precluded from granting a total rating under section 4.16(b), because the authority to grant such a rating is vested specifically in VA's Director of Compensation and Pension Service.  Should the Board find that a claim is entitled to consideration under section 4.16(b), the Board may remand the case to the RO for referral to VA's Director of Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that the Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

The evidence of record indicates that the Veteran is unemployed, and the Veteran has asserted that his service-connected disabilities have rendered him unable to obtain or maintain substantial, gainful employment given his educational background and employment history.  The Board will refer the Veteran's claim to the Director of VA's Compensation and Pension Service for extraschedular consideration. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Director of VA's Compensation and Pension Service to determine in the first instance whether extraschedular TDIU is warranted.

2.  Then, readjudicate the appeal. If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).

